TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-03-00483-CV


                                    John Martin, Appellant

                                                v.

               Charles Bonney, Board Administrator for the Texas Board of
                             Pardons and Paroles, Appellee

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. GN201825, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant John Martin’s brief was due to be filed in this Court on September 8, 2003,

but was not. On October 29, 2003, appellant was advised in writing that his brief was overdue and

that his appeal would be dismissed if he did not file his brief on or before November 3, 2003. See

Tex. R. App. P. 38.8(a)(2). Appellant has not filed a brief or otherwise responded to the Court’s

notices.

               Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to

Texas Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).



                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: December 18, 2003